UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 94-30025



        IN RE:   AMERICAN MARINE HOLDING COMPANY, ET AL.,

                                                    Petitioners.


                 Petition for Writ of Mandamus to
                 the United States District Court
              for the Eastern District of Louisiana
                     (   February 8, 1994    )

Before GARWOOD, SMITH and DeMOSS, Circuit Judges.

PER CURIAM:

                              OPINION

     In this proceeding, Petitioners1 seek a Writ of Mandamus

directing the district court (1) to conduct a jury trial pursuant

to § 4 of the Federal Arbitration Act, 9 U.S.C. § 1, et seq., and

(2) to grant Petitioners leave of court to file their Second

Amended Answer in Civil Action No. 91-3645, pursuant to Rule 15(a)
of the Fed. R. Civ. P.   In a prior appeal and application for Writ

of Mandamus to this Court, West of England Ship Owners Mutual v.

American Marine, 981 F.2d 749 (5th Cir. 1993), the following

matters were decided as the law of this case:




        1
         The Petitioners are American Marine Holding Company,
Aggregate Barges, Inc., Cajun Crane Company, Bayou Fleet, Inc.,
Frere Company, Modern Barge Company, Grand Marine, Seneca Barge
Company, Inc., Audubon Barges, Inc., Durow Corporation, Dumur
Corporation, Oiseau Brothers, NOE Barge Company and Leslie B.
Durant.
     (a)   Upon the consolidation of two separate proceedings2, the

           issue     of   arbitrability    became     "embedded"    in     the

           consolidated proceeding; and

     (b)   The orders compelling arbitration in such consolidated

           case were interlocutory in nature, and appeal of those

           orders is barred by 9 U.S.C. § 16(b).

     Petitioners now urge us to review certain other orders not

involved in the prior appeal under an application for writ of

mandamus. Since the district court did not certify either of these

prior actions for interlocutory appeal under 28 U.S.C. § 1292(b),

no   interlocutory    appeal   is   available      under   that    statutory

provision; and the only alternative route which applicants might

use is the writ of mandamus.        However, as we have said on many

occasions, the writ of mandamus is an extraordinary remedy reserved

for extraordinary situations.           Gulf Stream Aerospace Corp. v.

Mayacamus Corp., 485 U.S. 271, 108 S. Ct. 1133, 99 L. Ed. 2d 296

(1988).    Traditionally,      federal    courts    have   exercised     their

mandamus power only "to confine an inferior court to a lawful

exercise of its prescribed jurisdiction or to compel it to exercise

its authority when it is its duty to do so".           Id. at 289, 108 S.

     2
      Civil Action No. 91-3645 in the United States District Court
for the Eastern District of Louisiana, in which the West of England
Ship Owners Mutual Insurance Association (Luxembourg) sought an
order compelling arbitration pursuant to the convention on the
recognition and enforcement of foreign arbitral awards (9 U.S.C. §
201; et seq.); and Civil Action No. 91-3798 in the United States
District Court for the Eastern District of Louisiana, a suit
initially filed by Petitioners in the Civil District Court for the
Parish of Orleans, State of Louisiana, No. 91-17709, and removed to
the Federal Court by Notice of Removal filed by the West of England
Ship Owners Mutual Insurance Association (Luxembourg).

                                    2
Ct. at 1143.              The party seeking mandamus has the burden of

demonstrating a "clear and indisputable right to it".                         See Gulf

Stream, 485 U.S. at 289, 108 S. Ct. at 1143.                      Moreover, it is more

than well-settled that a writ of mandamus is not to be used as a

substitute for appeal.            See In re Cajun Electric Power Coop, Inc.,

791 F.2d 353, 365-66 (5th Cir. 1986).                 Petitioners have failed to

carry their burden to establish their entitlement to a writ of

mandamus.

        Whether         the   district    court     erred    in    refusing   to   give

Petitioners a jury trial on the issue of arbitrability or in

refusing to allow Petitioners to file a Second Amended Answer in

one of the consolidated proceedings (and we do not pass in any way

on the merits on those issues) may be raised for appellate review

after the arbitration is completed and a final judgment entered by

the district court confirming such arbitration.                      In our view, that

is    the      clear      plan   and     sequence    of     events    which   Congress

contemplated in adding § 16 to the Federal Arbitration Act.

        Petition for writ of mandamus is DENIED.




wjl\opin\94-30025.opn
hrd                                          3